Citation Nr: 1203457	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  10-08 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for right hand neuropathic symptoms.

2.  Entitlement to an initial rating higher than 10 percent for left hand neuropathic symptoms.

3.  Entitlement to an initial compensable rating for right upper extremity tremors.

4.  Entitlement to an initial compensable rating for left upper extremity tremors.

5.  Entitlement to an initial compensable rating for chronic fatigue syndrome (CFS).

6.  Entitlement to an initial compensable rating for fibromyalgia.

7.  Entitlement to an initial compensable rating for shortness of breath.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to March 1994.

This appeal to the Board of Veterans' Appeals (Board) is from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  The decision implemented a July 2008 Board decision granting the Veteran's claims for service connection for right and left hand neuropathic symptoms due to undiagnosed illness and assigned an initial 10 percent rating for each hand.  As well, that decision implemented the Board's grant of service connection for right and left upper extremity tremors, CFS, fibromyalgia, and shortness of breath, also due to undiagnosed illnesses, and assigned initial 0 percent (i.e., noncompensable) ratings for each of these additional disabilities.  The RO assigned a retroactive effective date of July 31, 2003, the date of receipt of these claims.  This appeal is for higher initial ratings for these several disabilities.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals his initial rating, VA must consider whether to "stage" the rating to compensate him for times since the effective date of his award when his disability may have been more severe than at others).

As support for his claims, the Veteran testified at a videoconference hearing in August 2011 before the undersigned Veterans Law Judge of the Board.  The Board held the record open an additional 30 days after the hearing to allow the Veteran time to obtain and submit additional supporting evidence.  He submitted this additional evidence the following day and waived his right to have the RO initially consider it.  38 C.F.R. §§ 20.800, 20.1304 (2011).  

Also during the hearing, the presiding Veterans Law Judge noted the Veteran's February 2009 notice of disagreement (NOD) listed seven claims.  In response, the RO issued the November 2009 statement of the case (SOC) listing these seven claims.  However, the Veteran's substantive appeal (VA Form 9) filed in February 2010 did not include the claims for initial compensable ratings for his right and left upper extremity tremors and shortness of breath.  Similarly, the March 2010 statement of his accredited representative (on VA Form 646) did not indicate any intention to continue the appeal of these three claims.  But, inexplicably, the RO sent a letter to the Veteran in April 2011 informing him that these three additional claims were on the list of claims to be addressed during his upcoming hearing in August 2011, and primarily as a consequence the presiding judge allowed testimony regarding these three additional claims during the hearing.

An appeal to the Board consist of a timely filed NOD in writing and, after receipt of a SOC, a timely filed substantive appeal (VA Form 9 or equivalent statement).  See 38 C.F.R. § 20.200 (2011).  The United States Court of Appeals for Veterans Claims (Court/CAVC) has held that the formality of perfecting an appeal to the Board is part of a clear and unambiguous statutory and regulatory scheme requiring the filing of both a NOD and formal appeal (VA Form 9 or equivalent statement).  When an Appellant fails to file a timely appeal, and does not request an extension of time in writing before the expiration of time for the filing of the substantive appeal, he is statutorily barred from appealing the decision of the RO as the agency of original jurisdiction (AOJ).  Roy v. Brown, 5 Vet. App. 554, 556 (1993).

Under 38 U.S.C.A. § 7105(d)(3), questions as to timeliness or adequacy of response shall be determined by the Board.  See also Smallwood v. Brown, 10 Vet. App. 93, 97 (1997) and In re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) (holding that if the claims file does not contain a NOD, SOC, and VA Form 9 [substantive appeal], the Board is not required, and in fact, has no authority, to decide the claim).  And see Bowles v. Russell, 551 U.S. 205 (2007) (holding that jurisdictional time periods for taking an appeal may not be extended for equitable reasons).  But in Percy v. Shinseki, 23 Vet. App. 37 (2009), the Court indicated 38 U.S.C. § 7105(d)(3) does not operate as a mandatory jurisdictional bar precluding the Board from considering an appeal where the substantive appeal is untimely, rather, in light of the use of the term "may" in this statute, just gives the Board this discretionary authority not to.

Here, in permitting testimony concerning these three additional claims during the August 2011 hearing, the undersigned Veterans Law Judge used his discretionary authority to take jurisdiction of these additional claims.  Therefore, all seven claims listed in the Veteran's February 2009 NOD and resultantly addressed in the November 2009 SOC are on appeal.

Finally, in other testimony during his videoconference hearing, the Veteran indicated that his service-connected disabilities continue to affect his work.  As evidence of this, he pointed out that he had missed about 30 days of work.  However, when specifically asked in response whether he was filing a derivative claim for a total disability rating based on individual unemployability (TDIU), he and his representative clarified they are not claiming this additional entitlement.  Therefore, an informal TDIU claim has not be raised.  See Roberson v. Principi, 251 F.3d 1378, 1384 (2001).  See also Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).

Because they require further development before being decided on appeal, the Board is remanding the claims that are currently at issue to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

The Veteran was last examined for VA compensation purposes in September 2008, so over three years ago, in response to the Board's prior July 2008 decision granting his several service-connection claims as the RO needed to assess the severity of these disabilities before implementing the Board's decision in January 2009 and assigning their respective initial ratings.

During his more recent August 2011 videoconference hearing, the Veteran and his wife testified these disabilities are now considerably worse, and they discussed his litany of associated symptoms to substantiate this allegation.  He has continued to receive treatment for these several disabilities at the local VA medical center (VAMC) since his September 2008 VA compensation examinations.  And, as already alluded to, after being given the opportunity, he submitted the records of this additional evaluation and treatment the day after his hearing.  This additional evidence consists of some 35 pages of progress reports from the VA Outpatient Clinic (VAOPC) in Lafayette, Louisiana.

In regards to his specific symptoms, the Veteran says his CFS prevents him from functioning for an entire work day as a mechanic since he is only productive for about 5 out of the typical 8 working hours and is unable to do normal, day-to-day, activities either.  He pointed out that a progress note from September 2008 indicates his fatigue is debilitating.  He also indicated he has fever, sore throat, muscle aches, migratory pain, sleep impairment, memory loss, and headaches.  As for his shortness of breath, which he says is the functional equivalent of bronchial asthma, he states that it is much more severe than it was in 2008 - as evidenced by him having to restrict his level of physical exertional activity (e.g., climbing stairs, etc.) to prevent the onslaught of symptoms.  And as proof of this, he again cited the September 2008 progress note indicating he has a hypoventilatory defect, albeit without active cardiopulmonary process.  So he has to repeatedly modify his level of activity and has to take over-the-counter medications such as Benadryl and antihistamines.

Concerning his right and left hand neuropathic symptoms, he testified that these disabilities cause the functional equivalent of median nerve paralysis of his hands, in turn affecting his daily life in that he cannot hold tools (wrenches, hammers, etc.) or physically wrap his arms around items like ladders as a mechanic.  He also said he has decreased grip strength, so weakness of his hands, and cannot perform repetitive-type movements of his fingers - especially when his symptoms are most problematic during "flare ups."  He added that he experiences constant pain and has noticeably decreased sensation in his hands, noting as well that he had sustained a consequent injury to his hand - a compound fracture - and resultantly had to have a fingernail removed.

Finally, concerning his right and left upper extremity tremors and fibromyalgia, he alleged they also have worsened in more recent years - as evidenced by his need for additional evaluation and treatment just some 1-2 months before his hearing.  He also indicated that a magnetic resonance imaging (MRI) and other clinical workup in January and December 2009 had suggested a possible decrease in brain chemical and other impairment like decreased movement or reflexes, memory and emotion, which his treating physician (Dr. R) had said was typical of Persian Gulf War Veterans.

When, as here, a Veteran claims that his disabilities are worse than when last rated or examined, and the available evidence is too old for a proper evaluation of his disabilities, including insofar as assessing their current severity, VA's duty to assist includes providing him new examinations.  Olson v. Principi, 3 Vet. App. 480, 482 (1992); Weggenmann v. Brown, 5 Vet. App. 281 (1993); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  He therefore needs to be reexamined to reassess the severity of his disabilities.  38 C.F.R. § 3.327(a) (2011).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of Veteran's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See, too, Green v. Derwinski, 1 Vet. App. 121 (1991) and VAOPGCPREC 11-95 (April 7, 1995).

Accordingly, these claims are remanded for the following additional development and consideration:

1.  Schedule all necessary VA compensation examinations to reassess the severity of the 
service-connected disabilities at issue.

The Veteran is hereby advised that failure to report for any scheduled VA examination, without good cause, may have adverse consequences on these pending claims for higher initial ratings for these disabilities as this would require the rating of these disabilities based on the existing evidence.  See Turk v. Peake, 21 Vet. App. 565 (2008) (In an initial rating claim, when the Veteran fails to report for an examination, the case shall be rated on the evidence of record, rather than summarily denied, because an initial rating claim is an original compensation claim under 38 C.F.R. § 3.655(b)).

The examination should include any diagnostic testing or evaluation deemed necessary for each disability.

The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical and other history.  


2.  Then readjudicate the claims in light of all additional evidence.  If higher ratings are not granted to the Veteran's satisfaction, send him and his representative a supplemental SOC (SSOC) and give them an opportunity to submit still additional evidence and/or argument in response before returning the file to the Board for further consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning the claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


